Citation Nr: 1810284	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO. 13-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis for the period prior to September 11, 2014.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967. He died in March 2016. His surviving spouse has been properly substituted as the appellant in the instant case.

This matter comes before the Board of Veterans' Appeals (Board) from a 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah. 

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This matter was most recently before the Board in August 2017 and remanded for referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) (2017). The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Prior to September 11, 2014, the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities preclude him from securing substantially gainful employment.

CONCLUSION OF LAW

The criteria for assignment of a TDIU on an extraschedular basis, prior to September 11, 2014, have been met. 38 U.S.C. § 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.16(b), 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his lifetime, the Veteran sought entitlement to a TDIU. He contended that his service-connected disabilities have left him unable to find gainful employment.

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability. Id. 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). The word "substantially"" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

Following the Board's July 2015 remand, the RO granted the Veteran's service-connection claim for squamous cell carcinoma of the right maxillary sinus. The initial grant was for a 100 percent disability rating from July 13, 2010 to April 4, 2011, 0 percent from April 4, 2011 and 100 percent from October 9, 2014. The RO granted TDIU on a schedular basis from September 11, 2014 to October 9, 2014, when the Veteran's combined schedular rating was 100 percent. The Veteran also received special monthly compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) from November 7, 2013 and also under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) from October 9, 2014 to February 17, 2016.

Between July 13, 2010 and September 11, 2014, the Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a). He was granted service connection for squamous cell carcinoma of the right maxillary sinus and assigned a 100 percent disability rating effective July 13, 2010 to April 4, 2011, at which time a noncompensable rating was assigned. On April 4, 2011, the Veteran's only compensable service-connected disability was a 10 percent rating for right eye radiation keratopathy associated with squamous cell carcinoma of the right maxillary sinus. He was granted service connection for unspecified trauma and stressor related disorder with anxiety disorder not otherwise specified (NOS) with polysubstance dependence and assigned a 30 percent rating, effective July 6, 2011, bringing his combined disability rating to 40 percent. The disability rating for his right eye radiation keratopathy associated with squamous cell carcinoma of the right maxillary sinus was later increased to 30 percent effective June 13, 2012, increasing his combined rating to 50 percent. 

Notwithstanding the above listed schedular criteria, a veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities. Such a TDIU claim may be submitted to the Director of the Compensation and Pension Service (Director). 38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993). The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Therefore, the Board is required to obtain a determination from the Director before the Board may award extraschedular TDIU. Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Pursuant to the Board's August 2017 remand, the RO referred the TDIU claim to the Director for extraschedular consideration in September 2017. The Director denied entitlement to TDIU on an extraschedular basis in October 2017. 

Turning to the evidence of record, effective July 13, 2010, the Veteran was service-connected for squamous cell carcinoma of the right maxillary sinus (carcinoma). Subsequently, on April 4, 2011, the Veteran was service-connected for his right eye radiation keratopathy secondary to his carcinoma disability. The Veteran was a self-employed painting contractor for the previous 15 years with his wife. Medical treatment records in June 2010 show the Veteran stated that he no longer felt safe driving. Another June 2010 medical treatment record reports that the Veteran's vision is intermittently blurred. In a June 2010 Social Security Administration benefits application (SSA), the Veteran stated that he can't climb ladders due to balance issues and prescriptions he takes for his neck, back and right eye. Additionally, in August 2011, the Veteran submitted a statement that he can't drive due to his vision and the medication he is taking, which is keeping him from finding a job. 

VA medical records in April 2012 document the Veteran reporting to his medical provider that he "can't work" and that he lost some jobs that he had because he "didn't feel comfortable on a ladder, and I had to get another painter." July 2012 VA medical records document that the Veteran takes hydrocodone and morphine sulfate tablets for his cancer pain. September 2012 VA medical records document the Veteran's complaint of blurry vision in his right eye. Additionally, the oncology provider documented that the Veteran's right eye was "nearly sewn shut."

In March 2015, the Veteran testified at a Board hearing that he had not worked for four years. The Veteran stated that the reason was because of the medicine he was taking for his cancer, he could not pass drug screening tests. Also the Veteran stated his doctors had instructed him to avoid paint spraying and ladders taller than four feet.
In the October 2017 decision denying TDIU on an extraschedular basis, the Director focused on the Veteran's anxiety disability and his GAF scores of 55 to 60.

Although the Board is required to obtain the Director's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination. Wages, 27 Vet. App. at 233. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

The Board finds that a balance of the evidence reflects that the Veteran is unemployable due to his service-connected carcinoma and right eye disabilities for the appeal period prior to September 11, 2014. The Veteran submitted Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in support of his TDIU claim in October 2012. In that application, the Veteran indicated he had completed three years of college. At the Veteran's March 2015 Board hearing he testified that he was self-employed as a painting contractor for approximately fifteen years; prior to that he worked for the railroad for fourteen years before getting "laid-off." 

The record shows that that during the appeal period the Veteran's self-employment as painting contractor required assistance by hiring sub-contractors because the Veteran could not perform the work himself.

As a lay person, the Veteran is competent to testify to observable symptoms, such as experiencing problems with his vision and balance. See Washington v. Nicholson, 21 Vet. App. 191 (2007). The Board finds the Veteran's statements that his service-connected vision disability and effects of medication for his service-connected carcinoma affect his ability to perform his job to be credible. The evidence reflects that the Veteran has an employment history that requires the use of ladders and the ability to drive to jobsites. The additional difficulty of passing drug screenings while taking prescribed opioids makes securing employment with other employers to include sedentary employment difficult.

The Board acknowledges the October 2017 opinion by the Director that the "totality of the evidence" is shown to be inadequate prior to September 11, 2014 that the Veteran was unemployable under any circumstances. However, the Board finds this opinion is not probative as the Director appeared focused on the effects of the Veteran's anxiety had upon his employability. The opinion did not address the effects that his vision, disability, balance issues or opioid prescription effects taken for his service-connected carcinoma had on his employability. Additionally, since the Veteran's was self-employed with his wife, the Veteran's work amounts to a protected or sheltered employment that could be considered marginal employment during the appeal period.

The above discussion reflects that the evidence is at least in equipoise as to whether the Veteran's service-connected carcinoma and right eye disability precluded him from obtaining or maintaining substantially gainful employment for the period prior to September 11, 2014. Thus, the Board will afford the Veteran the benefit of the doubt. Entitlement to an extraschedular TDIU is, therefore, granted for the period between April 4, 2011 and September 11, 2014. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU for the period prior to September 11, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


